Citation Nr: 1439941	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-26 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a sleep disorder, including as due to Persian Gulf War undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active military duty from September 1978 to August 1992.  The Veteran had service in the Gulf War Theater of operations from January to April 1991.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran has since that time, by a July 2010 submission, informed of a change in his place of residence to an area in the vicinity of the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the St. Petersburg RO. A transcript of that hearing is contained in the claims file.

In December 2011, the Board denied entitlement to service connection for headaches, breathing problems, and disabilities of the shoulders, ankles, and knees, and remanded claims for entitlement to service connection for a psychiatric disorder to include depression and posttraumatic stress disorder (PTSD) and entitlement to service connection for a sleep disorder, both in include as due to Persian Gulf War undiagnosed illness.

In a September 2012 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for chronic PTSD with depressive disorder.  As this is considered a grant in full of the benefit on appeal, this issue is no longer before the Board. 

Development for the claim of entitlement to service connection for sleep disorder has been accomplished on remand.  The claim is again before the Board for adjudication.

FINDING OF FACT

The Veteran's obstructive sleep apnea was not incurred in or aggravated by active service, nor is it secondary to a service-connected disability or due to an undiagnosed illness.


CONCLUSION OF LAW

The Veteran's obstructive sleep apnea was not incurred in or aggravated by active service, secondary to a service-connected disability, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was not provided with complete notice until December 2011.  In this letter, the AMC notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess. Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Moreover, the claim was subsequently readjudicated in a February 2013 supplemental statement of the case.  As such, the Veteran has been afforded a meaningful opportunity to participate in the development of his claim. Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).
	
Post-service VA and private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

Where, as in this case, the Veteran's service records, inclusive of service treatment records, are lost or destroyed, additional procedural efforts must be undertaken to obtain alternative forms of evidence, and to notify the Veteran that such additional evidence as evidence from other sources or lay testimony may potentially serve to support the claim in lieu of service records. Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court has also held that VA has a heightened duty 'to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.'  Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was duly informed, by an October 2007 VCAA letter, informing of the efforts undertaken through official channels to obtain the lost records, and informing of VA's official administrative determination that the records were lost.  The letter informed him of the circumstances of his lost service records and of alternative evidence which may serve to support the claim. Exhaustive efforts have been undertaken by the RO to obtain the Veteran's missing service records. 

The Board believes that the heightened duty to assist the Veteran in developing his claim (due to the lost service records) has been fulfilled in this case including by requesting alternative records, obtaining available post-service records, affording the Veteran a VA examination addressing his claim, and affording him a hearing before the undersigned to allow him to address his claims. Cromer. 

The appellant testified before the undersigned Veterans Law Judge in April 2011. In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2011 Board hearing, the Veterans Law Judge fully explained the issues on appeal, and asked questions focused on the nature and etiology of the disability in question. The Veteran provided testimony as to the nature of his sleep disability.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  As explained below, the Board ultimately remanded the issue on appeal to obtain additional evidence suggested by the hearing testimony.  As such, the duties imposed by Bryant were thereby met.

Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board remanded this case in December 2011 in order to provide the Veteran with proper VCAA notification, to obtain outstanding treatment records, and to provide the Veteran with a VA examination to determine whether he has a sleep disorder related to service or to his psychiatric disability.

As noted above, the Veteran was provided with proper notification.  Additional current medical records have been associated with the record.  The Veteran was provided with a VA examination in February 2012, with an addendum opinion added to the record in January 2013.  The Board finds that the opinions are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.
Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006). Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a).

'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. 38 C.F.R. § 3.317(a). Also, a disability referred to in this section shall be considered service connected for purposes of all laws of the United States. 38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders. 38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

The term 'Persian Gulf Veteran' means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(d).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

A December 2007 VA examination reflected the diagnosis of sleep onset insomnia, and the possible diagnosis of sleep apnea.  The Veteran reported breathing difficulties while sleeping.

VA medical records reflect ongoing problems with obesity.

The Veteran was provided with a VA examination in February 2012, to determine whether he had a sleep disorder separate from, or secondary to, his service-connected psychiatric disability.  The examiner found that the Veteran's psychiatric disability, which has now been service-connected, included symptoms such as distressing dreams and poor sleep, which are accounted for in the rating criteria for psychiatric disabilities.  However, the examiner noted a sleep study conducted in February 2011 reflecting a diagnosis of sleep apnea.  With regard to aggravation, the Veteran reported that he had considerable improvement with the use of a (CPAP) machine.  The examiner opined that any other component of his sleep difficulties including those due to PTSD were not considered significant in light of the improvement he has realized with the CPAP machine.

The Veteran was afforded a VA sleep apnea examination in January 2013.  The examiner noted that the Veteran's service treatment records were not available for review; however, the Veteran did not recall being diagnosed with or treated for sleep apnea during active duty.  The examiner noted that the Veteran had problems with obesity for a long time, dating back to at least October 1999.  In December 2007, diagnoses included sleep onset insomnia and possible sleep apnea.  In September 2010, the Veteran was noted to have symptoms of erratic breathing at night and daytime somnolence.  He had formal sleep studies done in January 2011 which were positive for obstructive sleep apnea. The sleep study noted his BMI of 38, and recommended weight loss and CPAP.  The Veteran began CPAP treatment but did not notice any improvement in his sleep or level of energy.  The Veteran reported that his trouble sleeping was related to being nervous , stressed and jumpy, and that he had bad dreams.  The examiner noted that he had psychiatric treatment for his psychiatric disorder causing these symptoms.  The Veteran reported that his sleep problems began in 1991.  The examiner opined that it was less likely as not that the Veteran's sleep apnea was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that his active duty service ended in 1992, and that although the Veteran's service treatment records were not available for review, he was treated at a VA facility after he left active duty.  Numerous VA medical records from the 1999-2005 timeframe were reviewed but documentation of a diagnosis of sleep apnea was not found in that time interval.  These records did reflect ongoing, and worsening, problems with obesity, with a BMI starting at 33.9 in 1999 to 36.4 by 2007.  The examiner also noted that a 2007 VA examination reflected possible sleep apnea on the basis of clinical impressions, as sleep studies had not been performed yet at that point.  The examiner noted that by September 2010, the Veteran's BMI had increased to 37.8.  The January 2011 sleep study confirmed sleep apnea.  The examiner noted that medical literature support obesity as the most important risk factor for obstructive sleep apnea. The record reflected a substantial rise in his weight and BMI from 1999 until 2007, when sleep apnea was first suspected, and when it was finally confirmed in early 2011.  The examiner concluded that the objective evidence indicated that his obstructive sleep apnea developed years after he left military service and was due to his obesity.  The current clinical database yielded no persuasive evidence showing that this sleep apnea developed during active duty or was caused by active duty service.  The examiner noted that lay statements and testimonials in the record of evidence were reviewed and respectfully considered, but that they were superseded by medical literature which lists obesity as the major risk factor for obstructive sleep apnea and abundant documentation in his records showing the Veteran's progressive weight gain/obesity over the past 13 years.   The examiner noted that the obstructive sleep apnea was due to abnormal air flow in his upper airways during sleep.  His sleep apnea was not a psychiatric disorder, and the current examination yielded no objective evidence that it caused or permanently aggravated by a psychiatric disorder.

Analysis

The Veteran has contended that he has a sleep disorder as due to Persian Gulf War undiagnosed illness.  He has also claimed that his sleep disorder is secondary to his psychiatric disability, which is now service-connected.

As an initial matter, the Board notes that the Veteran served in the theater of operations of the Persian Gulf War from January to April 1991.  As such, he is considered a Persian Gulf War Veteran, and service connection is available for an undiagnosed illness based upon a set of symptoms that cannot be associated with any diagnosis. 38 C.F.R. § 3.317.  In this case, however, the Veteran has some symptoms of sleep difficulties that have been associated with his service-connected psychiatric disorder.  In addition, the Veteran has been diagnosed with obstructive sleep apnea.  As these symptoms have been found to be part and parcel of a diagnosis, they would not be available for service connection under 38 C.F.R. § 3.317.  

However, the current diagnosis of obstructive sleep apnea meets one of the fundamental requirements of direct service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his obstructive sleep apnea to service or to a service-connected disability.

The Board finds that the medical evidence of record weighs against a finding that the Veteran's sleep apnea is related to active duty.  The January 2012 examiner reviewed the evidence of record and determined that the Veteran's sleep apnea did not manifest while he was on active duty.  The examiner linked his obstructive sleep apnea to progressive obesity after service.  While the VA examiner was unable to review the Veteran's service treatment records, he noted that records were available reflecting treatment for the Veteran beginning in 1999, and that the first evidence of sleep apnea in the record was in 2007, when possible sleep apnea was found.  He was ultimately diagnosed in 2011, almost 20 years after discharge.  
The January 2013 examiner opined that his sleep apnea was not caused or aggravated by his service-connected psychiatric disability.  In providing a rationale, he distinguished sleep apnea from a psychiatric disability, and concluded that there was no evidence to support a finding that his psychiatric disability caused or permanently aggravated his sleep apnea.
 
The Board finds this opinion competent and probative as it considered the Veteran's medical history and based a reasoned opinion on both that history and current clinical findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Here, the Board finds that the question regarding the potential relationship between his obstructive sleep apnea and any instance of his military service or a service-connected disability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Moreover, the Veteran has only offered conclusory statements regarding the relationship between his obstructive sleep apnea and his military service or his service-connected psychiatric disability.  In contrast, the January 2013 VA examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  Moreover, the examination report contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the January 2013 VA examiner's opinion.

As such, the Board finds that service connection for left S1 radiculopathy, lumbar myositis, grade I spondylolisthesis, L5-S1, with associated bilateral spondylosis, degenerative joint disease of the lumbar spine is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for left S1 radiculopathy, lumbar myositis, grade I spondylolisthesis, L5-S1, with associated bilateral spondylosis, degenerative joint disease of the lumbar spine.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107.








ORDER

Service connection for a sleep disorder, to include obstructive sleep apnea, is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


